          Case 1:15-cv-00031-ABJ Document 208 Filed 05/08/20 Page 1 of 11




Richard H. Nicolaides, Jr.
Matthew S. Sorem
Samuel Y. Chen
NICOLAIDES FINK THORPE
MICHAELIDES SULLIVAN LLP
10 S. Wacker Drive, Suite 2100
Chicago, IL 60606
T: (312) 585-1400
rnicolaides@nicolaidesllp.com
msorem@nicolaidesllp.com
schen@nicolaidesllp.com

Deborah M. Kellam, WSB #5-2541
HALL & EVANS, LLC
866 N. 4th Street, Suite 3
Laramie, WY 82072
T: (307) 514-2567
kellamd@hallevans.com

Attorneys for Counterclaim-Defendant
Lexington Insurance Company


                                  UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF WYOMING

SCOTT J. GOLDSTEIN, AS THE PERSONAL
INJURY TRUSTEE FOR THE PERSONAL                    Civil Action No. 15-CV-31-J
INJURY TRUST OF POWELL VALLEY
HEALTHCARE, INC.,
                                                        LEXINGTON INSURANCE
         Plaintiff,                                    COMPANY’S RESPONSE IN
                                                      OPPOSITION TO TRUSTEE’S
vs.                                                 MOTION TO COMPEL LEXINGTON
                                                       INSURANCE COMPANY TO
LEXINGTON INSURANCE COMPANY,                          RESPOND TO REQUEST FOR
                                                          PRODUCTION NO. 11
         Defendant.


         Lexington Insurance Company (“Lexington”) submits this Response in Opposition to Scott

J. Goldstein, the Personal Injury Trustee of the Personal Injury Trust for Powell Valley Health

Care, Inc.’s (“the Trustee”) Motion to Compel (ECF 206).

                                         INTRODUCTION

         This case concerns the Trustee’s claim against Lexington seeking payment of more than

$23 million in judgments entered by consent against William Patten and HealthTech Management
          Case 1:15-cv-00031-ABJ Document 208 Filed 05/08/20 Page 2 of 11




Services, Inc. (“HealthTech”) in sixteen underlying lawsuits. The underlying lawsuits arose from

Dr. Jeffry Hansen’s alleged medical malpractice during his tenure as an orthopedic surgeon with

his employer, Powell Valley Health Care, Inc. (“Powell Valley”). The underlying lawsuits

asserted that HealthTech, a hospital management company that contracted with Powell Valley, and

HealthTech’s employee, Patten, who served as Powell Valley’s CEO, were also liable for patient

injuries inflicted by Dr. Hansen. The Trustee, as assignee of HealthTech and Patten’s rights under

certain insurance policies issued by Lexington, now claims that Lexington owes indemnity for the

judgments.

         The Trustee currently seeks to compel Lexington to produce documents responsive to its

Request for Production No. 11, propounded on February 4, 2020 as part of the Trustee’s Third

Combined Discovery to Lexington. Request for Production No. 11 requests:

                “[C]opies of all documents submitted to or by Lexington Insurance
                Company or others, including HealthTech, in connection with HealthTech’s
                application for insurance coverage, including correspondence, insurance
                application forms and attachments, and other materials and information
                Lexington Insurance Company requested or relied upon when issuing or
                renewing Lexington-HealthTech policy 6797081, effective September 30,
                2011 through November 1, 2016.”

         The documents and information sought in Request for Production No. 11 (collectively, “the

Lexington underwriting files”) are not relevant to the insurance coverage claims and defenses at

issue.   In addition, with respect to HealthTech’s insurance application submissions, those

documents are already available to the Trustee, which stands in HealthTech’s shoes for purposes

of this coverage litigation. Therefore, the discovery request is also disproportional, given the

parties’ relative access to the requested information. For these reasons, the Court should deny the

Trustee’s Motion to Compel.




                                                 2
        Case 1:15-cv-00031-ABJ Document 208 Filed 05/08/20 Page 3 of 11




                                          ARGUMENT

I.     Information In Lexington’s Underwriting Files Is Not Relevant to Any of the Parties’
       Claims or Defenses

       The scope of appropriate discovery only includes information that is “relevant to any

party’s claim or defense and proportional to the needs of the case.” Fed. R. Civ. P. 26(b)(1). At

issue in this lawsuit is whether HealthTech and Patten’s liability falls within the scope of coverage

as provided by the unambiguous terms of Lexington’s insurance policies.             Nothing in the

Lexington underwriting files can make any fact relevant to the insurance coverage issues more or

less probable, and are thus irrelevant. Fed. R. Evid. 401.

       A.      Unlike Homeland, Lexington Has Not Placed Its Underwriting At Issue

       The Trustee attempts to analogize its motion to compel to a prior motion in this case in

which the Court ordered Homeland Insurance Company of New York (“Homeland”) to produce

its underwriting documents. (ECF 137.) The two scenarios are distinct, however, and the Court’s

reasoning with respect to the motion against Homeland does not apply here.

       The Court found that Homeland’s underwriting process was placed at issue in significant

part because Homeland originally defended Powell Valley against one of the underlying lawsuits,

but later denied coverage, claiming to have learned of prior, purportedly related claims that were

made before Homeland’s policy period. (Id. at 9.) The Court found that Homeland’s change of

course placed at issue what Homeland itself knew about the prior claims and when it had that

knowledge. (Id.) The Trustee fails to identify any similar change of position by Lexington that

could arguably place at issue whether Lexington was aware of a potential coverage defense at the

time its policies were issued. As a result, the Trustee’s contention that Lexington and Homeland

are similarly situated and that the Court already resolved the issues presented by the pending

motion are not true, and Lexington’s underwriting files are not relevant here.



                                                 3
          Case 1:15-cv-00031-ABJ Document 208 Filed 05/08/20 Page 4 of 11




         B.       The Lexington Policies’ Terms Are Unambiguous and Must Be Construed
                  According to Their Plain and Ordinary Meaning

         The Trustee does not contend in his motion that the Lexington policies’ terms are

ambiguous. Instead, it is evident that the Trustee seeks Lexington’s underwriting in the hopes of

manufacturing an ambiguity. The Trustee cites to the policies’ use of the terms “professional

services,” “supervising,” and “operated” 1 as instances where an ambiguity might potentially exist

if certain hypothetical documents existed, and he relies on Wyoming case law holding that

extrinsic evidence may be relevant to determining the existence of an ambiguity in a contract that

is otherwise unambiguous on its face. (ECF 206 8-9.) See Mathisen v. Thunder Basin Coal Co.,

LLC, 169 P.3d 61, 65 (Wyo. 2007). These arguments must fail, as the cases the Trustee relies on

involve limited circumstances not present here, and even in those narrow circumstances,

statements of what the parties intended their contract to mean still are not admissible.

         The general rule is that the interpretation of an insurance policy’s terms is a question of

law for the Court. Mem'l Hosp. of Sweetwater Cty. v. Menapace, 404 P.3d 1179, 1182 (Wyo.

2017). The Court’s interpretation should begin with the term’s plain meaning, in the context of

the policy as a whole. Id. If the insurance contract is unambiguous, the Court should enforce the

contract in accordance with its plain meaning. Hurst v. Metro. Prop. & Cas. Ins. Co., 2017 401

P.3d 891, 895 (Wyo. 2017) (internal quotation omitted). “Disagreement by the parties concerning

the meaning of a contract term does not render the contract ambiguous.” Fremont Homes, Inc. v.

Elmer, 974 P.2d 952, 956 (Wyo. 1999).




1
  In discussing the term “operated,” the Trustee discusses the policies’ Management Services Errors & Omissions
Endorsement (the “E&O coverage part”). The Trustee appears to contend that the E&O coverage part is the relevant
and potentially applicable coverage part relative to HealthTech’s liabilities in connection with its managed facilities
such as the Powell Valley hospital. (ECF 206 at 5.) Lexington agrees, and notes that the Trustee was not assigned
and is not seeking coverage under the E&O coverage part of Lexington’s policies.



                                                          4
        Case 1:15-cv-00031-ABJ Document 208 Filed 05/08/20 Page 5 of 11




       In the context of interpreting insurance policies, Wyoming law requires that the policy

terms be given their plain meaning, as understood by a reasonable person. See Doctors' Co. v. Ins.

Corp. of Am., 864 P.2d 1018, 1024 (Wyo. 1993); Hurst, 401 P.3d at 895. Because the courts apply

an objective approach to interpreting insurance policies, “evidence of the parties’ subjective intent

is not relevant or admissible in interpreting a contract.” Mem'l Hosp., 404 P.3d at 1182 (internal

quotation omitted). Therefore, when an insurance policy is unambiguous, the underwriting files,

which reflect the process through which the policy was issued and agreed to, are irrelevant and not

discoverable.   See, e.g., St. Paul Fire & Marine Ins. Co. v. Rosen Millennium Inc., No.

617CV540ORL41GJK, 2018 WL 3827656, at *3 (M.D. Fla. June 12, 2018) (sustaining insurer’s

objection to production of underwriting files where underwriting was not at issue and policy was

unambiguous); Milinazzo v. State Farm Ins. Co., 247 F.R.D. 691 (S.D. Fla. 2007) (holding

underwriting files are not discoverable in breach of contract claims where there are no underwriting

issues and policy is not ambiguous); National Union Fire Ins. Co. v. Mead Johnson & Co., No.

3:11–CV00015–RLY–WGH, 2014 WL 931947, at *3 (S.D. Ind. March 10, 2014) (same).

       Even in the limited Wyoming case law that the Trustee cites as allowing discovery of

extrinsic evidence to determine whether an ambiguity exists, it is clear that any exception to the

general rule is a limited one, and that it applies only in cases where the parties may have intended

a word or phrase to carry a special meaning in the context of the contract rather than its plain and

ordinary meaning. For example, in Mullinnix v. HKB Royalty, the court looked to extrinsic

evidence of “custom and usage” to determine whether the parties to a deed signed in the 1940s had

understood the term “oil rights” to also encompass gas rights, explaining that such evidence can

be considered relative to “the use of phrases of a peculiar technical meaning which, when

unexplained, are susceptible of two or more plain and reasonable constructions.” Mullinnix LLC




                                                 5
         Case 1:15-cv-00031-ABJ Document 208 Filed 05/08/20 Page 6 of 11




v. HKB Royalty Tr., 126 P.3d 909, 921 (Wyo. 2006). See also Mathisen v. Thunder Basin Coal,

169 P.3d at 65 (“Even if the words of a deed are plain and unambiguous, when a party establishes

the existence of a material issue of fact regarding whether a particular term or phrase used in a

deed had a special meaning at the time and place of its use, we will consider extrinsic evidence to

resolve that issue.”)

       Unlike in Mullinix and Mathisen, the Trustee has not raised an issue as to whether the

parties here intended the phrases “professional services” (which is defined in the policies),

“supervising,” and “operated” to carry some special meaning rather than their plain and ordinary

meaning based on a peculiar custom and usage. Therefore, under Wyoming’s fundamental

principles of contract construction, extrinsic evidence regarding these terms is not relevant and the

narrow exception allowing for the discovery of such information does not apply. Furthermore,

even in those narrow circumstances when extrinsic evidence may be relevant, which are not

present here, the general rule that “the parties’ statements of what they intended the contract to

mean are not admissible” still applies. See Mullinnix, 126 P.3d at 921. The Trustee’s arguments

are based solely on the hypothetical existence of documents that express the parties’ “intent” when

they entered into the insurance contracts, thereby giving the Court insight as to the proper

interpretation of the policies. (ECF 206 at 5, 6, and 9.) This type of argument is expressly

impermissible under Wyoming law.

       As the scope of coverage under the Lexington policies is an issue of law to be determined

by the Court, and as Wyoming law does not support the use of the Lexington underwriting files in

determining the scope of coverage provided, such evidence is not relevant to this case.




                                                 6
        Case 1:15-cv-00031-ABJ Document 208 Filed 05/08/20 Page 7 of 11




       C.      Any Representations in Underwriting Submissions Regarding HealthTech’s
               and/or Patten’s Duties Would Be Irrelevant

       The Lexington underwriting files are also irrelevant for purposes of determining whether

Patten and HealthTech committed any acts or omissions that fall within scope of coverage under

Lexington’s policies. The Trustee refers to a document attached as an exhibit to a complaint in

the underlying Nicholson lawsuit that is purportedly a Powell Valley insurance application, and

which refers to HealthTech and Patten’s role in the hospital’s management. The Trustee contends

that if there are similar references in HealthTech’s submissions, they could be relevant in showing

what HealthTech and Lexington intended to be the scope of coverage. As discussed above, this

type of extrinsic evidence relating to what the parties intended their contract to be is irrelevant

where the language of the contract itself is clear.

       Moreover, the nature of the responsibilities or acts that exposed HealthTech and Patten to

liability in the underlying lawsuits, if any, is a question of fact to be determined from information

developed in the underlying lawsuits. See Carolina Cas. Ins. Co. v. Burlington Ins. Co., 951 F.3d

1199, 1214 (10th Cir. 2020). Patten and HealthTech’s purported liability in the underlying

lawsuits depends on their contractual duties under the Management Services Agreement between

HealthTech and Powell Valley, and on Patten’s actual acts and omissions as Powell Valley’s CEO.

An insurance application’s characterization of Patten or HealthTech’s role at the time the policies

were applied for bears no relation to what HealthTech and Patten actually did or did not do relative

to the underlying lawsuits. As the Lexington underwriting files have no bearing on the facts

relating to the determination of coverage, they are not relevant.

       D.      The Trustee’s Estoppel-Related Arguments Do Not Make The Lexington
               Underwriting Files Relevant

       The Trustee’s attempt to place Lexington’s underwriting files at issue by reference to

hypothetical estoppel-related arguments should also be rejected. The Trustee argues that estoppel


                                                  7
        Case 1:15-cv-00031-ABJ Document 208 Filed 05/08/20 Page 8 of 11




could preclude Lexington from relying on its policies’ “prior acts” exclusion if the potentially

excluded acts or omissions were also known to Lexington before the policies were issued. (ECF

206 at 9-10.) The prior acts exclusion applies to liability arising out of “acts, errors or omissions

of which an insured had knowledge prior to the inception date of the policy period” if the insured

“could reasonably foresee that a claim might result.” This argument is entirely hypothetical, as

the Trustee fails to identify any dispute as to HealthTech’s or Lexington’s knowledge about any

relevant act or omission.

       In a footnote, the Trustee also argues that by pleading an affirmative defense of estoppel,

Lexington has somehow placed its underwriting files at issue because Lexington could argue that

HealthTech’s failure to disclose certain information precludes coverage. (Id. at 9.) Again,

Lexington has not made any argument regarding the information that HealthTech disclosed to it,

nor has it asserted that any of its defenses depend on any information contained in its underwriting

files. As the Trustee’s arguments are based purely on hypotheticals rather than on any party’s

actual claims or defenses, the Trustee has not made any showing of relevance and Lexington

should not be compelled to produce its underwriting. See Dental Dynamics, LLC v. Jolly Dental

Grp., LLC, 946 F.3d 1223, 1234 (10th Cir. 2020) (upholding lower court’s rejection of discovery

requests, which were based on “pure speculation as to the existence of helpful facts”).

       E.      The Trustee’s Arguments Do not Support the Broad Scope of His Discovery
               Request

       The Trustee’s Motion to Compel addresses the purported relevance only of certain types

of documents submitted by HealthTech relating to its knowledge, the nature of its work, and the

scope of coverage it intended to purchase. However, Request for Production No. 11 seeks, and

the motion seeks to compel, production of Lexington’s complete underwriting files. The Trustee

does not seek only the subset of application-related submissions he argues are potentially relevant,



                                                 8
        Case 1:15-cv-00031-ABJ Document 208 Filed 05/08/20 Page 9 of 11




but the complete underwriting files, which would include the additional proprietary information

used by Lexington in underwriting and pricing its policies. The Trustee makes no argument in

support of requiring the complete files to be produced. Thus, even if there were merit to the

Trustee’s arguments regarding the ambiguity of certain terms or the viability of certain claims or

defenses, which Lexington denies, those arguments would only warrant discovery of materials

relevant to those issues, not of Lexington’s complete underwriting files.

II.    The Disclosure of Lexington’s Underwriting Files Is Disproportionate To The Needs
       of the Case

       With respect to proportionality, Federal Rule of Civil Procedure 26(b)(1) directs the Court

to consider “the importance of the issues at stake in the action, the amount in controversy, the

parties’ relative access to relevant information, the parties’ resources, the importance of the

discovery in resolving the issues, and whether the burden or expense of the proposed discovery

outweighs its likely benefit.” As discussed above, the only documents the Trustee argues are

relevant are HealthTech’s own submissions. Even if those documents bore some minimal

relevance to this case (they do not), compelling their production would be disproportionate to the

needs of this case because the documents are readily available to the Trustee. See Swift Beef Co.

v. Alex Lee, Inc., No. 18-0105-EFM-KGG, 2018 WL 5634003, at *5 (D. Kan. Oct. 31, 2018)

(quashing a subpoena for minimally relevant documents readily available from other sources).

The Trustee is standing in HealthTech’s shoes for purposes of discovery. All of the documents

the Trustee argues are potentially relevant are documents generated by or exchanged with

HealthTech in connection with its application for coverage. Even if those documents exist and

contain the information the Trustee argues they might, he already has access to them. Therefore,

the request for production is disproportionate to the needs of the case.




                                                 9
        Case 1:15-cv-00031-ABJ Document 208 Filed 05/08/20 Page 10 of 11




                                          CONCLUSION

       Lexington should not be compelled to produce its underwriting files because they are not

relevant to the claims and defenses in this case, and because their production is disproportional to

the needs of the case in light of the Trustee’s direct access to the documents through HealthTech.

For these reasons, Lexington respectfully requests that the Court deny the Trustee’s Motion to

Compel.

       Respectfully submitted this 8th day of May 2020.

                                                          LEXINGTON INSURANCE COMPANY

                                                          s/ Deborah M. Kellam
 .                                                        Deborah M. Kellam, W.S.B. #5-2541
                                                          Hall & Evans, LLC
                                                          866 N. 4th Street, Suite 3
                                                          Laramie, Wyoming 82072
                                                          Telephone: (307) 514-2567
                                                          Facsimile: (307) 514-2568
                                                          kellamd@hallevans.com

                                                          and

                                                          Richard H. Nicolaides, Jr.
                                                          Matthew S. Sorem
                                                          Samuel Y. Chen
                                                          NICOLAIDES FINK THORPE
                                                          MICHAELIDES SULLIVAN LLP
                                                          10 S. Wacker Drive, Suite 2100
                                                          Chicago, IL 60606
                                                          T: (312) 585-1400
                                                          rnicolaides@nicolaidesllp.com
                                                          msorem@nicolaidesllp.com
                                                          schen@nicolaidesllp.com

                                                          Attorneys for Defendant,     Lexington
                                                          Insurance Company




                                                 10
       Case 1:15-cv-00031-ABJ Document 208 Filed 05/08/20 Page 11 of 11



                                  CERTIFICATE OF SERVICE

       I hereby certify that on the 8th day of May, 2020, I electronically filed the foregoing
LEXINGTON’S RESPONSE IN OPPOSITION TO TRUSTEE’S MOTION TO COMPEL
LEXINGTON TO RESPOND TO REQUEST FOR PRODUCTION NO. 11 with the Clerk of
Court using the CM/ECF system which will send notification of such filing to the following e-mail
addresses:

 Counsel for Scott J. Goldstein, Personal         Attorneys for Lexington Insurance Company
 Injury Trustee for the Personal Injury Trust
 of Powell Valley Health Care, Inc.               R. Jeff Carlisle, Esq.
                                                  Jerome P. Doctors, Esq.
 Robert A. Krause, WSB #5-2824                    Catherine A. Naltsas, Esq.
 Mel C. Orchard, III (WSB # 5-2894)               LYNBERG & WATKINS, APC
 Elizabeth A. Richards (WSB # 6-4249)             1150 S. Olive Street, 18th Floor
 Sarah A. Kellogg (WSB # 7-5355)                  Los Angeles, CA 90015
 THE SPENCE LAW FIRM, LLC                         T: 213-624-8700
 15 S. Jackson Street, P.O. Box 548               F: 213-892-2763
 Jackson, WY 83001                                jcarlisle@lynberg.com
 krause@spencelawyers.com                         jdoctors@lynberg.com
 orchard@spencelawyers.com                        cnaltsas@lynberg.com
 richards@spencelaywers.com
 kellogg@spencelaywers.com                        Attorneys for Lexington Insurance Company

                                                  Richard H. Nicolaides, Jr., Esq.
 Counsel for Scott J. Goldstein, Personal         Matthew S. Sorem, Esq.
 Injury Trustee for the Personal Injury Trust     Samuel Y. Chen, Esq.
 of Powell Valley Health Care, Inc.               NICOLAIDES FINK THORPE MICHAELIDES
                                                  SULLIVAN LLP
 Jon M. Moyers WY State Bar #6-3661               10 S. Wacker Drive, Suite 2100
 MOYERS LAW P.C.                                  Chicago, Illinois 60606
 3936 Avenue B, Suite D                           Telephone: (312) 585-1400
 Billings, Montana 59102                          Facsimile: (312) 585-1401
 (406) 655-4900                                   rnicolaides@nicolaidesllp.com
 (406) 655-4905 fax                               msorem@nicolaidesllp.com
 jon@jmoyerslaw.com                               schen@nicolaidesllp.com

 Kathryn Kohn Troldahl (Pro Hac Vice)
 KOHN LAW P.A.
 P.O. Box 390074
 Minneapolis, Minnesota 55439
 (612) 597-6899
 (888) 519-3472 fax
 kohnkathryn1@gmail.com

 William Fix
 fixlawoffice@gmail.com

                                                s/ Erica H. Malloy
                                                Erica H. Malloy, Legal Assistant
                                                Hall & Evans, LLC


                                                 11
